DETAILED ACTION
Claims 1-53 are pending in the instant application. 
Applicant's election without traverse of group (XXXX), claims 18, 25-31, in the reply filed on 09/29/2022 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 18, 25-31 are examined. Claims 1-17, 19-24, 32-53 are withdrawn per 37 CFR 1.142(b). 
2.			Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18, 25-30 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 18, 25-30 are rejected because the term “R16” is confusing. What is “R16”? “A nuclear receptor-targeting epitope” can be a class of proteins responsible for sensing steroids, thyroids,…… It is suggested to limited to the “R16” in claim 31. Correction is required.
3. 			Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 25-30 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification lacks enablement of the term “R16”, which are claimed in the compound claim 18. While enabling for some R16 examples, which are in claim 31, it is not seen where this is enables or other types of “R16”. Therefore, the specification lacks enablement for the term “R16” beyond the “R16” disclosed in claim 31.    
4.			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 25-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boulares et al., US 20110028420. Boulares et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    53
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    508
    560
    media_image2.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Boulares et al.
5.  Claims 18, 25-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by O'Malley et al., WO 2009114459. O'Malley et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image3.png
    280
    586
    media_image3.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by O'Malley et al.
6.  Claims 18, 25-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Menear et al., US 8129380. Menear et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image4.png
    282
    496
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    569
    623
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    272
    508
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    637
    667
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    936
    599
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    886
    567
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    887
    609
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    903
    697
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    802
    683
    media_image12.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Menear et al.
7.  Claims 18, 25-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fink et al., US 20090257999. Fink et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image13.png
    281
    562
    media_image13.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Fink et al.
8.  Claims 18, 25-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Martin et al., US 20170319543. Martin et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image14.png
    358
    692
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    355
    642
    media_image15.png
    Greyscale
,

    PNG
    media_image16.png
    910
    601
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    943
    654
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    913
    712
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    823
    661
    media_image19.png
    Greyscale
,

    PNG
    media_image20.png
    670
    689
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    876
    651
    media_image21.png
    Greyscale
,

    PNG
    media_image22.png
    620
    650
    media_image22.png
    Greyscale
,

    PNG
    media_image23.png
    574
    664
    media_image23.png
    Greyscale
,

    PNG
    media_image24.png
    67
    616
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    214
    421
    media_image25.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Martin et al.
9.				Claim Objections
Claim 31 is objected to as being dependent upon a rejected base claim 18, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/   
10/07/2022